Gantt, P. J.
This is an action of ejectment'for the possession of the south half of the northwest quarter of the northwest quarter of section 31, township 53, range 23. Ouster was alleged as of February, 1885.
The cause was tried before Hon. J. M. Davis, judge >of the circuit court, jury being waived. At the trial it was mutually agreed and admitted in open court that .plaintiff was the owner in fee of the land described in his petition and that the defendant was the owner in fee of the southwest quarter of the northwest quarter of said section 31. The question in dispute was one of partition line. Plaintiff’s evidence tended strongly to prove that, upon a proper survey, defendant was in possession of about twenty acres of his land. Defendant’ s evidence tended to prove that he had his fences on the line the county surveyor had marked out for him.
No exceptions were saved to any testimony on either side. No declarations of law were asked or *611refused. The court found for the plaintiff for the possession of the land, and assessed the monthly rents and damages, and gave judgment accordingly.
We think the evidence was sufficient to sustain the finding of the circuit court. It is a law case, and it has been the uniform custom of this court not to interfere in such cases. There are no errors to review. Durel v. Masterson, 50 Mo. 487; Wilson v. Albert, 89 Mo. 537. The judgment is affirmed.
All concur.